Citation Nr: 1529335	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-01 528	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the Veteran is entitled to improved pension benefit payments during his period of incarceration.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel











INTRODUCTION

The Veteran had active service from November 1973 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which terminated the Veteran's nonservice-connected improved pension benefits beginning May [redacted], 2010.


FINDINGS OF FACT

1. In an October 2001 rating decision, the Veteran was awarded nonservice-connected pension and special monthly pension, effective from September 2001.

2.  As of May [redacted], 2010, the Veteran had been incarcerated for 60 days.


CONCLUSION OF LAW

Termination of the Veteran's nonservice-connected pension benefits was proper.  38 U.S.C.A. § 1505 (West 2014); 38 C.F.R. § 3.666 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001). 

In this case, the Board notes that the pertinent law is determinative of the Veteran's claim.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  The facts of the case, specifically the dates associated with the Veteran's incarceration, have not been disputed by the Veteran.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  Moreover, this is not a claim for benefits, but rather a request for an action of stopping benefit payments to be reversed.  As such, no further action is required pursuant to the VCAA.

II.  Termination of VA Pension Benefits

In an October 2001 rating decision, the Veteran was awarded nonservice-connected pension and special monthly pension, effective from September 2001.

Evidence generated by the Texas Department of Criminal Justice (TDCJ) shows that the Veteran was sentenced to 40 years of incarceration beginning March [redacted], 2010 (his date of conviction) for aggravated sexual assault of a child and indecency-child contact.

In August 2010, the Veteran was informed that his VA improved pension benefits were being stopped as of May [redacted], 2010, the 61st day of his incarceration.

A person who is incarcerated in a Federal, State or Local penal institution in excess of 60 days for conviction of a felony will not be paid pension benefits beginning on the 61st day of incarceration.  38 U.S.C.A. § 1505 (West 2014); 38 C.F.R. § 3.666 (2014).  Because the Veteran's date of conviction was March [redacted], 2010, his benefits were properly terminated on May [redacted], 2010, the 61st date of his incarceration (although an exact count would have actually been one day earlier).

The Veteran has submitted several statements in support of his claim.  Essentially, he has argued that other veterans with whom he has been incarcerated have continued to receive 10 percent of their VA benefits while incarcerated.  The Board notes that prisoners in receipt of VA compensation benefits may receive reduced benefits while incarcerated.  See 38 C.F.R. § 3.665 (2014).  However, no such provision is available for those, such as the Veteran, only in receipt of VA pension benefits.  Furthermore, it has been held that the Fifth Amendment is not violated by this action as the provisions are rationally related to the legitimate government goals of the prevention of duplication of subsistence payments and of contraband purchases within prisons.  Latham v. Brown, 4 Vet. App. 265, 268 (1993).

The Veteran has not disputed the essential facts of the case at hand, namely that he was incarcerated following felony conviction on March [redacted], 2010.  Therefore, the termination of his pension benefits as of May [redacted], 2010 was proper, as discussed above.


ORDER

The Veteran is not entitled to VA improved pension benefit payments during his period of incarceration, the termination of benefits was proper, and the appeal is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


